By the whole Court.
In this case it appears, that the sendee of the foreign attachment on the defendant, was prior to the assignment of the note to Morris & Lawrence; and after service, the original promisee could have no right to receive or dispose of the debt contained in the note, without first satisfying the plaintiff’s demand.
It veas further objected by the plaintiff, that notes are not by law transferable in this state; but it is not necessary, in this case, to give an opinion on that point.